t c no united_states tax_court harvey m pert transferee petitioner v commissioner of internal revenue respondent kathleen m pert f k a kathleen m riffe transferee petitioner v commissioner of internal revenue respondent docket nos filed date kathleen m pert signed closing agreements forms pursuant to sec_7121 i r c for tax years and for both herself and as personal representative of the estate of her deceased husband timothy c riffe respondent accepted the closing agreements timothy riffe and kathleen pert filed joint returns for those years under the closing agreements timothy riffe deceased is liable for the addition_to_tax for fraud for and kathleen pert is not kathleen pert signed a settlement stipulation for on her own behalf and as personal representative of the estate of timothy riffe the tax_court entered a decision based on that settlement stipulation respondent determined that petitioner kathleen pert's second husband harvey pert is liable as a transferee of assets from kathleen pert and as a successor transferee of assets from timothy riffe deceased respondent filed a motion for partial summary_judgment to establish that petitioner harvey pert may not contest timothy riffe's and kathleen pert's tax_liability and that the statute_of_limitations does not bar assessment of transferee_liability against petitioner harvey pert for held if it is established that petitioner harvey pert is a transferee then he may not contest the deficiencies and additions to tax for fraud as established by the closing agreements except on the grounds available to the parties to the closing agreements under sec_7121 i r c fraud malfeasance or misrepresentation of a material fact and the statute_of_limitations does not bar assessment of transferee_liability against petitioner b gray gibbs for petitioner michael a pesavento for respondent opinion colvin judge this case is before the court on respondent's motion for partial summary_judgment on two issues whether petitioner harvey pert may contest on grounds other than fraud malfeasance or misrepresentation of a material fact the tax_liability established by closing agreements for and under sec_7121 which were agreed to a by kathleen pert and b by kathleen pert personal representative of the estate of timothy c riffe the alleged transferors in this case we hold that he may not whether the statute_of_limitations bars assessment of transferee_liability against petitioner for we hold that it does not petitioner does not claim that the statute_of_limitations bars the assessment of transferee_liability against him for or respondent's motion raises issues of first impression for this court our decision on both issues is based on our holding that a transferee and a successor transferee is bound by a closing_agreement made under sec_7121 by commissioner and the transferor we leave certain other issues for trial such as whether or to what extent petitioner is a transferee references to petitioner are to harvey pert kathleen pert his wife was formerly married to timothy riffe deceased kathleen pert was formerly kathleen riffe section references are to the internal_revenue_code_of_1986 as in effect during the years at issue rule references are to the tax_court rules_of_practice and procedure summary_judgment or partial summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions affidavits and any other acceptable materials show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 15_f3d_1023 11th cir 90_tc_753 the moving party has the burden of making this showing 412_us_609 78_tc_412 in deciding whether to grant summary_judgment we view the facts and inferences drawn therefrom in the light most favorable to the nonmoving party 985_f2d_1515 11th cir 85_tc_527 respondent's motion is appropriate for partial summary_judgment because no fact necessary for our consideration of the motion is in dispute background petitioner lived in florida when he filed the petition in this case timothy riffe deceased and kathleen pert for taxable years ending and timothy riffe deceased and kathleen pert timely filed joint federal_income_tax returns reporting income from several schedule c activities timothy riffe died on date when he died he was married to kathleen pert according to timothy riffe's will kathleen pert was appointed personal representative of his estate she was also the sole beneficiary of his estate on date while administrating the estate of timothy riffe kathleen pert was married to petitioner the closing agreements on date kathleen pert in her fiduciary capacity on behalf of timothy riffe deceased and respondent duly executed a final closing_agreement form_866 agreement as to final_determination of tax_liability under sec_7121 in it respondent and kathleen pert personal representative for the estate of timothy riffe agreed to deficiencies in and additions to the income_tax of timothy riffe deceased for taxable years and including liability for the addition_to_tax for civil_fraud for under sec_6653 and b on date kathleen pert on her own behalf and respondent duly executed another final closing_agreement form_866 under sec_7121 in it she and respondent agreed to deficiencies in her income_tax for and in the same amounts as the tax_liabilities agreed to for timothy riffe deceased for those years no additions to tax were imposed upon kathleen pert this proceeding docket no and the related proceeding involving kathleen m pert docket no were consolidated for purposes of trial briefing and opinion on date respondent has also filed a motion for partial summary_judgment in docket no an order will be issued on that motion consistent with this opinion the closing agreements state this agreement is final and conclusive except the liability it relates to may be reopened in the event of fraud malfeasance or misrepresentation of material fact and it is subject_to the internal_revenue_code sections that expressly provided that effect be given to their provisions notwithstanding any other law or rule_of law except code sec_7121 by signing this agreement the above parties certify that they have read and agreed to its terms settlement and stipulated decision for respondent determined a deficiency in the joint tax of timothy riffe deceased and kathleen pert for tax_year timothy riffe deceased and kathleen pert petitioned the tax_court docket no challenging respondent's determination for that year the parties settled that case this court entered a stipulated decision on date in which kathleen pert acting in her own behalf and as personal representative of the estate of timothy riffe agreed to a deficiency in tax and additions to tax for under the settlement the estate of timothy riffe and kathleen pert agreed to the same deficiency additions to tax for negligence and substantial_understatement of tax were imposed on timothy riffe deceased but not on kathleen pert notices of transferee_liability on date respondent mailed two notices of transferee_liability to petitioner in which respondent determined a petitioner is liable as a successor transferee ie a transferee of a transferee of the assets of timothy riffe deceased in the amount of dollar_figure plus interest and b petitioner is liable as a transferee of the assets of kathleen pert in the amount of dollar_figure plus interest as provided by law position of the parties discussion petitioner admits that kathleen pert as a personal representative of the estate of timothy riffe agreed to the deficiencies and additions to tax for and with respect to the income_tax of timothy riffe petitioner also admits that the copies of the forms attached to respondent's answer were the means by which the tax_liabilities of timothy riffe deceased and kathleen pert were compromised and later assessed by the commissioner petitioner argues that he is not precluded by the closing agreements from litigating the underlying deficiencies and additions to tax of timothy riffe deceased and kathleen pert in connection with respondent's determination that he is a transferee of kathleen pert and a successor transferee of timothy riffe deceased petitioner points out that kathleen pert was not a party in her individual capacity to the closing_agreement for timothy riffe deceased and contends that the closing_agreement is not binding on petitioner closing agreements under sec_7121 sec_7121 provides as follows sec_7121 closing agreements a authorization --the secretary is authorized to enter into an agreement in writing with any person relating to the liability of such person or of the person or estate for whom he acts in respect of any internal revenue tax for any taxable_period b finality --if such agreement is approved by the secretary within such time as may be stated in such agreement or later agreed to such agreement shall be final and conclusive and except upon a showing of fraud or malfeasance or misrepresentation of material fact-- the case shall not be reopened as to the matters agreed upon or the agreement modified by any officer employee or agent of the united_states and in any suit action or proceeding such agreement or any determination assessment collection payment abatement refund_or_credit made in accordance therewith shall not be annulled modified set_aside or disregarded statutory authority for closing agreements has existed since revenue act of ch tit xiii sec_1312 42_stat_227 at least since the u s treasury_department has had two forms on which closing agreements may be executed xiii-1 c b form_866 provides for a final and conclusive agreement between the commissioner and the taxpayer to the total_tax liability of the taxpayer form_906 provides for a final and conclusive agreement between the commissioner and the taxpayer to matters or issues specified in the agreement sec_301_7121-1 proced admin regs both closing agreements in this case were executed on forms agreement as to final_determination of tax_liability the closing agreements establish the tax_liability of timothy riffe deceased and kathleen pert for income_tax deficiencies and additions to tax for and sec_7121 97_tc_1 zaentz v commissioner t c pincite timothy riffe deceased kathleen pert and respondent are bound by the closing agreements absent a showing of fraud malfeasance or a misrepresentation of material fact sec_7121 petitioner does not allege that the closing agreements in this case were obtained by fraud malfeasance or a misrepresentation of a material fact whether a transferee is bound by a closing_agreement made by the transferor we are not aware of any case that decides whether a transferee or successor transferee is bound by a closing_agreement made under sec_7121 by the transferor the standards for invalidating a closing_agreement under sec_7121 are similar to the standards for vacating a stipulated decision entered by a court ie fraud malfeasance or the misrepresentation of a material fact see 893_f2d_69 4th cir affg tcmemo_1989_2 90_tc_315 estate_tax closing agreements form 870-ad do not have the same finality as closing agreements under sec_7121 64_tc_781 sec_7121 provides that in any suit action or proceeding the closing_agreement shall not be annulled modified set_aside or disregarded if petitioner can contest the deficiencies and fraud additions established by timothy riffe's and kathleen pert's closing agreements we are then disregarding the agreements to that extent to allow petitioner to contest timothy riffe's and kathleen pert's tax_liabilities for tax years and would conflict with sec_7121 and undermine its purpose cases holding that res_judicata applies between a transferor and a transferee are analogous under the doctrine_of res_judicata parties and their privies to a prior action that concluded with a final_decision on the merits are bound as to all issues that were or might have been decided in the prior action 333_us_591 res_judicata applies in tax cases 345_us_502 if res_judicata applies to a taxpayer who was a party to a prior case it also applies to persons in privity with the taxpayer it is well settled that a transferee is in privity with the transferor for purposes of the internal_revenue_code 29_f3d_1533 11th cir affg 100_tc_252 affd and revd on other grounds 29_f3d_433 8th cir 112_f2d_260 7th cir 48_tc_824 20_bta_837 in krueger we noted that it would be a strange rule to confer upon the transferee broader rights than the transferor by allowing the transferee to relitigate an issue when a transferor is denied that privilege krueger v commissioner supra pincite in first natl bank v commissioner supra the court_of_appeals for the seventh circuit said it is intended by the statute that the commissioner shall pursue the liability against the property of the taxpayer whether retained by the latter or transferred gratuitously by him to others there is in this situation privity of title to the assets transferred and now sought to be reached by virtue of the statute the transferees took the property subject_to the statutory liability and that being fixed in the absence of fraud collusion or lack of jurisdiction they are bound by the determination first natl bank v commissioner supra pincite petitioner points out that in 178_f2d_270 3d cir affg 8_tc_1286 supplemented by 11_tc_653 the court_of_appeals for the third circuit held that a final closing_agreement form_866 under section of the internal_revenue_code_of_1939 the predecessor to sec_7121 between a corporation and the in light of our holding that a transferee or successor transferee is bound by a transferor's closing_agreement under sec_7121 as a matter of law we need not further address petitioner's contention that petitioner is not in privity with timothy riffe commissioner was not binding on the stockholders of the corporation the court_of_appeals for the third circuit explained that a closing_agreement does not bind strangers to the agreement id pincite the court_of_appeals for the third circuit said that the shareholders are strangers to the agreement and neither are bound by nor can take advantage of the agreement we disagree that phillips controls here because in phillips the shareholders were not transferees of the corporation the relationship between transferors and transferees is not the same as between shareholders and the corporation we conclude that a closing_agreement under sec_7121 binds a transferee of the party to the closing_agreement in a manner analagous to the way res_judicata binds a transferee to a prior judicial decision in which the transferor was a party our holding applies to petitioner to the extent he is either a transferee or a successor transferee petitioner correctly states that respondent has cited no case in which the court concluded that a transferee of a transferee is in privity with the original transferor petitioner contends that petitioner is not in privity with the estate of timothy riffe and thus the closing_agreement does not apply to petitioner we disagree because if it is established that petitioner is a transferee or successor transferee he is in privity with the transferor as a matter of law we see no basis for distinguishing between a transferee and a successor transferee for purposes of this issue see 354_f2d_830 8th cir affg tcmemo_1965_71 see 139_f2d_285 6th cir affg 46_bta_1138 70_tc_1077 affd without published opinion 673_f2d_1310 4th cir 44_tc_647 statute_of_limitations for assessment of transferee_liability for in the closing agreements relating to timothy riffe's and kathleen pert's joint_return it was agreed that timothy riffe but not kathleen pert was liable for the addition_to_tax for fraud if there were no fraud on timothy riffe's and kathleen pert's tax_return then the time to assess tax against petitioner as transferee would apparently have expired before date when respondent sent the notices of transferee_liability to petitioner petitioner contends that respondent is not entitled to summary_judgment on the issue of the statute_of_limitations for because the evidence viewed most favorably for petitioner does not require a finding that the statute_of_limitations is still open however petitioner cites no fact that is material to deciding respondent's motion and that remains in dispute petitioner argues that if respondent fails to establish civil_fraud then the statute_of_limitations bars the assessment of any transferee_liability for the year petitioner points out that the closing_agreement provided that kathleen pert was not liable for the civil_fraud additions to tax assessed against the estate of timothy riffe and contends that respondent may not now assess transferee liabilities against kathleen pert or against petitioner based upon those civil_fraud additions we disagree the income_tax due from kathleen pert for may be assessed at any time because it was agreed in the closing_agreement for the estate of timothy riffe that the joint income_tax return filed for that year was false or fraudulent sec_6501 where a joint fraudulent return is filed the commissioner may assess a tax at any time against either spouse even if only one of the spouses committed fraud in filing the return sec_6501 66_tc_1084 affd 592_f2d_1259 5th cir 54_tc_1011 estate of sawcza v commissioner tcmemo_1993_210 affd without published opinion 46_f3d_70 11th cir if the transferor's tax may be assessed at any time because of fraud the period of limitations against a transferee of the transferor remains indefinitely open 35_tc_317 forehand v commissioner tcmemo_1993_618 thus we hold that the limitations_period for assessing transferee_liability against petitioner for the tax_year has not expired stipulated settlement decision for petitioner concedes that kathleen pert in her capacity as personal representative of the estate of timothy riffe agreed to a stipulated decision that timothy riffe deceased was liable for deficiencies and additions to tax for negligence and substantial_understatement of tax for petitioner also concedes that kathleen pert agreed to a stipulated decision that established her tax_liabilities for petitioner also concedes that liabilities were assessed by respondent pursuant to such agreement petitioner argues that he may relitigate the liability of timothy riffe deceased and kathleen pert for we disagree as we stated in par above res_judicata bars a transferee from relitigating the income_tax liabilities of a transferor once a final_decision has been entered by the tax_court in the transferor's case if the decision was stipulated krueger v commissioner t c pincite 29_f3d_1533 11th cir forehand v commissioner supra see 100_tc_17 petitioner acknowledges that baptiste v commissioner supra and krueger v commissioner supra hold that petitioners are bound by the stipulated decision signed by the estate of timothy riffe petitioner acknowledges that unless we reconsider our previous decisions on this issue res_judicata bars him from contesting the deficiencies and additions to tax for as stipulated by kathleen pert for herself and timothy riffe petitioner urges us to reconsider those cases one of the requirements for res_judicata to apply is that the earlier proceeding must have resulted in a final judgment on the merits 333_us_591 90_tc_162 affd 904_f2d_525 9th cir 62_tc_607 petitioner asserts that it is at best a legal fiction to treat a stipulated decision as a judgment on the merits petitioner asserts that kathleen pert agreed to the stipulated decision because she lacked funds and that she filed bankruptcy months after the stipulated decision was entered in spite of petitioner's argument we decline to reconsider the well- established principle that a tax_court decision entered pursuant to the stipulation of the parties is considered to be judgment on the merits for purposes of res_judicata see baptiste v commissioner supra pincite1 see also united_states v intl building co u s pincite to reflect the foregoing orders will be issued granting respondent's motions for partial summary_judgment
